By the Court. —
Lumpkin J.,
delivering the opinion.
Does the Act of 1845, or any other statute upon this subject, granting certain privileges and immunities to the Columbus Guards and other volunteer corps in the City of Columbus, apply to, and include honorary members ?
We think not. The actual service rendered, and skill acquired by the regular members, is the foundation of the exemption from road, patrol, and jury duties. And however useful the money of the honorary members may be, in sustaining these corps, we cannot think they were intended to be embraced in the exemption. Neither the letter of the law, when carefully scrutinized, nor its spirit, would warrant any other conclusion.
Judgment affirmed.